DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed on 10/29/2021 has been entered and fully considered. 
In light of the applicant’s amendment filed on 10/29/2021, the claim rejection under 35 U.S.C §112(b) has been withdrawn.

Allowable Subject Matter
Claims 1-5, 7-15 and 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Yeh, U.S. Pub. Number 2015/0199178, teaches a quantum key service network implementation technique using a quantum cryptography technique so as to let a private local area network or a 
Newly cited reference, Shi, U.S. Pub. Number 2015/0199178, teaches each of the quantum devices may include a plurality of quantum sub-device each operating according to a non-local game in a random bit generation cycle, wherein each quantum device (i) maintains isolation among the plurality of quantum sub-devices in the quantum device during the random bit generation cycle, so that each of the plurality of quantum sub-devices of the quantum device maintains at least one of superposition or entanglement during the random bit generation cycle, and (ii) causes communication among the plurality of quantum sub-devices of the quantum device after the random bit generation cycle.
Newly cited reference, Zeng, U.S. Pat. Number 11,120,357, teaches the qubit devices each store a single qubit (a bit of quantum information), and the data qubits can collectively define a computational state for a quantum computation. The quantum information processor may also include readout devices that interact with the qubit devices to detect their quantum states. For example, the readout devices may generate readout signals that indicate the computational state. The quantum information processor may also include coupler devices that selectively operate on individual qubits or pairs of qubits. For example, the coupler devices may be operated to produce entanglement over two or more qubits in the quantum information processor. 
Newly cited reference, Cory, U.S. Pat. Number 9,663,358, teaches a quantum information processor can include a control system and a system of processor nodes. Each of the processor nodes can include multiple qubits and an actuator. The control system can manipulate the qubits of multiple processor nodes based on cross-node quantum interactions between the qubits. The inter-node 
Newly cited reference, Smith, U.S. Pub. Number 2018/0365585, teaches each of quantum processor units can perform quantum computational tasks by executing quantum machine instructions. For example, qubits (i.e., quantum bits) can be stored in and represented by an effective two-level sub-manifold of a quantum coherent physical system. In some instances, quantum logic can be executed in a manner that allows large-scale entanglement within the quantum system. 

What is missing from the prior art is a teaching, motivation, or suggestion to modify and combine the prior art in such a way as to render obvious the act of a quantum entanglement module; wherein: the quantum entanglement module, included in each quantum case, is entangled with the other quantum entanglement modules, included in the other quantum cases included in the server-cluster; and the quantum random number generator, included in a first quantum case of a first silicon-based server included in the server-cluster, generates a quantum-resilient random number; and the first quantum case transmits the generated quantum-resilient random number, using the quantum tunneling transmitter module included in the first quantum case, to the quantum cases that encapsulate the plurality of silicon-based servers; the quantum cases that encapsulate the plurality of silicon-based servers adopts the quantum-resilient random number as an encryption key; the quantum cases that encapsulate the plurality of silicon-based servers replaces a module for dynamic encryption, included in each quantum case, with the quantum-resilient random number; and the quantum cases that encapsulate the plurality of silicon-based servers utilizes the quantum-resilient random number to encrypt messages transmitted, to a location external to the server-cluster, via the quantum tunneling transmitter module included in each quantum case, as claimed and without the usage of impermissible hindsight reasoning.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/VU V TRAN/Examiner, Art Unit 2491